Citation Nr: 1502088	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. 

The Veteran requested a DRO hearing and a travel Board hearing before a Veterans Law Judge in December 2013.  However, he withdrew his hearing requests in January 2014 and February 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus, essentially arguing that he has experienced tinnitus since his exposure to noise from artillery during service.  See January 2011 Statement in Support of Claim.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

The Veteran has stated that, as a rifle instructor, he was exposed to artillery noise on a daily basis while in service.  He reported that he did not always use hearing protection.  In addition, he stated that he began experiencing tinnitus in service and this tinnitus has never subsisted.  See January 2011 statement in support of claim, September 2011 notice of disagreement, December 2013 VA Form 9 and January 2014 VA Form 646..

The Veteran's service personnel records confirm the Veteran's military occupational specialty as a rifle instructor.  An August 2011 VA examination report notes the Veteran's complaints and findings of bilateral tinnitus.  Furthermore, the Veteran is considered competent to report observable symptoms such as ringing in the ears.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds that the Veteran's assertions of tinnitus dating back to active service are credible.  Thus, the Veteran's statements establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that the August 2011 VA examiner opined that the Veteran's tinnitus is not related to military service essentially based on negative STRs and the Veteran's reported history of tinnitus for only 25 years.  However, in the Veteran's December 2013 VA Form 9, he essentially stated that the VA examiner misquoted his statement during the examination.  Indeed, the Veteran's other statements have been consistent as to the onset of his tinnitus in service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


